DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,856,306.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No. 10,856,306 is the broadening of 

U.S. Patent No. 10,856,306

1. A method comprising: receiving, by a first base station from a wireless device, a radio resource control (RRC) connection resume request message comprising a resume identity; sending, by the first base station to a second base station based at least on the resume identity, a retrieve user equipment (UE) context request message comprising the resume identity; receiving, by the first base station from the second base station in response to the retrieve UE context request message, a retrieve UE context response message comprising a UE context information element (IE) comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive, wherein the UE context IE is retrieved based at least on the resume identity; and transmitting, by the first base station, transport blocks comprising MBMS transport blocks to provide at least one of the one or 

2. The method of claim 1, further comprising determining, by the first base station based on the one or more TMGIs, one or more MBMS resource configuration parameters for the at least one of the one or more MBMS services.
3. The method of claim 1, wherein the response message further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.
3. The method of claim 1, wherein the UE context IE further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.

4. The method of claim 1, wherein the retrieve UE context response message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a V2X service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority.
5. The method of claim 1, further comprising transmitting, by the first base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
5. The method of claim 1, further comprising transmitting, by the first base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
6. The method of claim 1, further comprising updating, by the first base station, one or more traffic parameters of at least one of the one or more MBMS services.
6. The method of claim 1, further comprising updating, by the first base station, one or more traffic parameters of at least one of the one or more MBMS services.

7. The method of claim 1, further comprising increasing, by the first base station, a priority of at least one of the one or more MBMS services.
8. The method of claim 1, wherein the sending is based on the resume identity.
1… sending, by the first base station to a second base station based at least on the resume identity.
9. The method of claim 1, wherein the one or more TMGIs is retrieved based at least on the resume identity.
1… wherein the UE context IE is retrieved based at least on the resume identity.
10. The method of claim 1, wherein the receiving the response message is in response to the retrieve user equipment context request message.
1… receiving, by the first base station from the second base station in response to the retrieve UE context request message.

8. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a wireless device, a radio resource control (RRC) connection resume request message comprising a resume identity; send, to a second base station based at least on the resume identity, a retrieve user equipment (UE) context request message comprising the resume identity; receive, from the second base station in response to the retrieve UE context request message, a retrieve UE context response message comprising a UE context information element (IE) comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive, wherein the UE context IE is retrieved based at least on the resume identity; and transmit transport blocks comprising MBMS transport blocks to 

9. The base station of claim 8, wherein the instructions, when executed, further cause the base station to determine, based on the one or more TMGIs, one or more MBMS resource configuration parameters for the at least one of the one or more MBMS services.
13. The base station of claim 11, wherein the response message further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.
10. The base station of claim 8, wherein the UE context IE further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.

11. The base station of claim 8, wherein the retrieve UE context response message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a V2X service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority.
15. The base station of claim 11, wherein the instructions, when executed, further cause the base station to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
12. The base station of claim 8, wherein the instructions, when executed, further cause the base station to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.

13. The base station of claim 8, wherein the instructions, when executed, further cause the base station to update one or more traffic parameters of the at least one of the one or more MBMS services.
17. The base station of claim 11, wherein the instructions, when executed, further cause the base station to increase a priority of at least one of the one or more MBMS services.
14. The base station of claim 8, wherein the instructions, when executed, further cause the base station to increase a priority of the at least one of the one or more MBMS services.
18. The base station of claim 11, wherein the one or more TMGIs is retrieved based at least on the resume identity.
8…wherein the UE context IE is retrieved based at least on the resume identity.
19. The method of claim 1, wherein the reception of the response message is based on the retrieve user equipment context request message.
8… based at least on the resume identity, a retrieve user equipment (UE) context request message comprising the resume identity.








Claims 1-7 and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 10, 12 and 13 of U.S. Patent No. 10,716,039.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No. 10,716,039 is 


U.S. Patent No. 10,716,039

1. A method comprising: receiving, by a first base station from a wireless device, at least one radio resource control (RRC) message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive; sending, by the first base station to a second base station, a handover request message for the wireless device, the handover request message comprising the one or more TMGIs; receiving, by the first base station from the second base station, a handover request acknowledge message comprising one or more MBMS configuration parameters of at least one of the one or more MBMS services for the wireless device, wherein the one or more MBMS configuration parameters are based on the one or more TMGIs and comprise a group-radio network temporary identifier (G-RNTI) parameter; and transmitting, by the first base station to the 

2… wherein the MBMS configuration parameters further comprise one or more scheduling parameters of at least one of the one or more MBMS services, the one or more scheduling parameters comprising at least one of: a TMGI of the one or more TMGIs…
3. The method of claim 1, wherein the response message further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.
3. The method of claim 1, wherein the handover request message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a vehicle-to-everything (V2X) service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority.

3. The method of claim 1, wherein the handover request message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a vehicle-to-everything (V2X) service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority.
5. The method of claim 1, further comprising transmitting, by the first base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
6. The method of claim 1, further comprising transmitting, by the second base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to a multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for at least one of the one or more MBMS services.
6. The method of claim 1, further comprising updating, by the first base station, one or more traffic parameters of at least one of the one or more MBMS services.
7. The method of claim 1, further comprising updating, by the second base station, one or more traffic parameters of at least one of the one or more MBMS services. 

6. The method of claim 1…configuration message comprising one or more parameters for at least one of the one or more MBMS services.

8. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a wireless device, at least one radio resource control (RRC) message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive; send, to a second base station, a handover request message for the wireless device, the handover request message comprising the one or more TMGIs; receive, from the second base station, a handover request acknowledge message comprising one or more MBMS configuration parameters of at least one of the one or more MBMS services for the wireless device, wherein the one or more MBMS configuration parameters are based on the one or more TMGIs and comprise: a group-radio network temporary identifier (G-RNTI) 

10. The base station of claim 8, wherein the second base station transmits transport blocks comprising MBMS transport blocks providing at least one of the one or more MBMS services. 
13. The base station of claim 11, wherein the response message further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow.
3… wherein the handover request message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a vehicle-to-everything (V2X) service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority. 

3… wherein the handover request message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a vehicle-to-everything (V2X) service; a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority. 
15. The base station of claim 11, wherein the instructions, when executed, further cause the base station to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
12. The base station of claim 8, wherein the second base station transmits at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for at least one of the one or more MBMS services. 


13. The base station of claim 8, wherein the second base station updates one or more traffic parameters of at least one of the one or more MBMS services. 

17. The base station of claim 11, wherein the instructions, when executed, further cause the base station to increase a priority of at least one of the one or more MBMS services.
13. The base station of claim 8, wherein the second base station updates one or more traffic parameters of at least one of the one or more MBMS services. 















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over 3GPP TS 36.300 V14.0.0 (2016-09) hereinafter “3GPP” in view of Thyagarajan et al. (WO 2017/027043 A1) hereinafter “Thyagarajan”
As per claim 1, 3GPP discloses a method comprising: 
receiving, by a first base station from a wireless device, a resume request message comprising a resume identity (3GPP, pages 82-83, Figure 7.3a.3-3, 1.RRCConnectionResumeRequest (resumeID, resumeCause, shortResumeMAC-I)
sending, to a second base station, a retrieve user equipment context request message comprising the resume identity (3GPP, page 83, Figure 7.3a.3-3, Retrieve UE Context Request)
receiving, from the second base station, a response message (3GPP, page 83, Figure 7.3a.3-3, Context Response)

Thyagarajan discloses a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive (Thyagarajan, [0060], Base Station 2 replies to the SC-PTM information Request with an SC-PTM Information Response message.  The SC-PTM Information Response message may include a list of TMGIs that corresponds to the ongoing MBMS services)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Thyagarajan related to a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive and have modified the teaching of 3GPP in order to reduce a service interruption and optimize the network’s efficiency ([0001])
3GPP in view of Thyagarajan disclose transmitting, to the wireless device, transport blocks of the one or more MBMS services (3GPP, page 83, Figure 7.3a.3-3, 4.RRCConnectionResume)

As per claim 2, 3GPP in view of Thyagarajan disclose the method of claim 1, further comprising determining, by the first base station based on the one or more TMGIs, one or more MBMS resource configuration parameters for the at least one of the one or more MBMS services (Thyagarajan, [0053], the first base station can use broadcast signaling or dedicated signaling to inform the UE.  The MBMS service availability information could be a list of TMGIs)

As per claim 3, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the response message further comprises:  a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service (3GPP, Section 23.14 Support for V2X services); and a quality of service (QoS) indicator of the first packet flow. 

As per claim 4, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the response message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a V2X service (3GPP, Section 15.3.5a, including for each MBMS service TMGI and optional session ID, associated G-RNTI); a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority. 

As per claim 6, 3GPP in view of Thyagarajan disclose the method of claim 1, further comprising updating, by the first base station, one or more traffic parameters of at least one of the one or more MBMS services (3GPP, page 161, providing these MBMS service(s) is allowed to make this frequency highest priority when it intends to receive the MBMS service(s))

(3GPP, page 161, providing these MBMS service(s) is allowed to make this frequency highest priority when it intends to receive the MBMS service(s))

As per claim 8, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the sending is based on the resume identity (3GPP, Section 20.2.2.19 Retrieve UE Context, identify the old eNB based on the Resume ID)

As per claim 9, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the one or more TMGIs is retrieved based at least on the resume identity (3GPP, Section 20.2.2.19 Retrieve UE Context, identify the old eNB based on the Resume ID)

As per claim 10, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the receiving the response message is in response to the retrieve user equipment context request message (3GPP, Section 20.2.2.19, the purpose of the Retrieve UE Context procedure is to retrieve the UE context for a UE which attempts to resume its RRC connection)

As per claim 11, 3GPP discloses a base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors (3GPP, page 83, Figure 7.3a.3-3, New eNB comprises one or more processors), cause the base station to: 
(3GPP, page 83, Figure 7.3a.3-3, 1.RRCConnectionResumeRequest(resumeID, resumeCause, shortResumeMAC-I)
send, to a second base station, a retrieve user equipment context request message comprising the resume identity (3GPP, page 83, Figure 7.3a.3-3, Retrieve UE Context Request)
receive, from the second base station, a response message (3GPP, page 83, Figure 7.3a.3-3, Context Response)
3GPP does not explicitly disclose a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive.
Thyagarajan discloses a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive (Thyagarajan, [0060], Base Station 2 replies to the SC-PTM information Request with an SC-PTM Information Response message.  The SC-PTM Information Response message may include a list of TMGIs that corresponds to the ongoing MBMS services)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Thyagarajan related to a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive and have modified the teaching of 3GPP in order to reduce a service interruption and optimize the network’s efficiency ([0001])
(3GPP, page 83, Figure 7.3a.3-3, 4. RRCConnectionResume)

As per claim 12, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the instructions, when executed, further cause the base station to determine, based on the one or more TMGIs, one or more MBMS resource configuration parameters for the at least one of the one or more MBMS services (Thyagarajan, [0053], the first base station can use broadcast signaling or dedicated signaling to inform the UE.  The MBMS service availability information could be a list of TMGIs)

As per claim 13, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the response message further comprises: a first identifier of a first packet flow of one or more packets flows; at least one first vehicle-to-everything (V2X) parameter of the first packet flow indicating whether the first packet flow is for at least one first V2X service; and a quality of service (QoS) indicator of the first packet flow (3GPP, Section 23.14 Support for V2X services);

As per claim 14, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the response message further comprises at least one of: an MBMS frequency; an MBMS session identifier; a group-radio network temporary identifier (G-RNTI) of an MBMS service or a V2X service (3GPP, Section 15.3.5a, including for each MBMS service TMGI and optional session ID, associated G-RNTI); a destination layer-2 identifier for an MBMS service or a V2X service; an MBMS service priority; or a V2X service priority. 

As per claim 16, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the instructions, when executed, further cause the base station to update one or more traffic parameters of at least one of the one or more MBMS services (3GPP, page 161, providing these MBMS service(s) is allowed to make this frequency highest priority when it intends to receive the MBMS service(s))

As per claim 17, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the instructions, when executed, further cause the base station to increase a priority of at least one of the one or more MBMS services (3GPP, page 161, providing these MBMS service(s) is allowed to make this frequency highest priority when it intends to receive the MBMS service(s))

As per claim 18, 3GPP in view of Thyagarajan disclose the base station of claim 11, wherein the one or more TMGIs is retrieved based at least on the resume identity (3GPP, Section 20.2.2.19 Retrieve UE Context, identify the old eNB based on the Resume ID)

As per claim 19, 3GPP in view of Thyagarajan disclose the method of claim 1, wherein the reception of the response message is based on the retrieve user equipment context request message (3GPP, Section 20.2.2.19 Retrieve UE Context, If the old eNB is able to match the UE context with the Resume ID included in the RETRIEVE UE CONTEXT REQUEST message it responds with the RETRIEVE UE CONTEXT RESPONSE message)

As per claim 20, 3GPP discloses a system comprising: 
a first base station (3GPP, page 83, Figure 7.3a.3-3, Old eNB); and a second base station (3GPP, page 83, Figure 7.3a.3-3, New eNB) comprising: 
one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: 
receive, from a wireless device (3GPP, page 83, Figure 7.3a.3-3, UE), a resume request message comprising a resume identity (3GPP, page 82-83, Figure 7.3a.3-3, 1.RRCConnectionResumeRequest(resumeID, resumeCause, shortResumeMAC-I)
send, to the first base station, a retrieve user equipment context request message comprising the resume identity (3GPP, page 83, Figure 7.3a.3-3, Retrieve UE Context Request)
receive, from the first base station, a response message (3GPP, page 83, Figure 7.3a.3-3, Context Response)
3GPP does not explicitly disclose a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive.
Thyagarajan discloses a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive (Thyagarajan, [0060], Base Station 2 replies to the SC-PTM information Request with an SC-PTM Information Response message.  The SC-PTM Information Response message may include a list of TMGIs that corresponds to the ongoing MBMS services)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Thyagarajan related to a response message comprising one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services that the wireless device is receiving or interested to receive and have modified the teaching of 3GPP in order to reduce a service interruption and  optimize the network’s efficiency ([0001])
3GPP in view of Thyagarajan disclose transmitting, to the wireless device, transport blocks of the one or more MBMS services (3GPP, page 83, Figure 7.3a.3-3, 4. RRCConnectionResume)

Claims 5 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP in view of Thyagarajan and further in view of Fujishiro et al. (US 2017/0325076 A1) hereinafter “Fujishiro”
As per claim 5, 3GPP in view of Thyagarajan disclose the method of claim 1, they do not disclose further comprising transmitting, by the first base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services. 
Fujishiro discloses transmitting, by the first base station, at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more (Fujishiro, [0007], transmitting to a user terminal, information including an identifier corresponding to at least one MBMS (Multimedia Broadcast Multicast Service) service that is provided in a neighbor cell of a cell managed by the base station, wherein the at least one MBMS service is provided by using SCPTM (Single Cell Point To Multipoint) transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fujishiro related to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services and have modified the teaching of 3GPP and Thyagarajan in order to improve the resource utilization efficiency (Fujishiro, [0006]) 

As per claim 15, 3GPP in view of Thyagarajan disclose the base station of claim 11, they do not explicitly disclose wherein the instructions, when executed, further cause the base station to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services.
Fujishiro discloses transmitting at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services (Fujishiro, [0007], transmitting to a user terminal, information including an identifier corresponding to at least one MBMS (Multimedia Broadcast Multicast Service) service that is provided in a neighbor cell of a cell managed by the base station, wherein the at least one MBMS service is provided by using SCPTM (Single Cell Point To Multipoint) transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fujishiro related to transmit at least one configuration message of a system information block type 20 (SIB20) or a single cell point to multipoint (SCPTM) configuration message, the at least one configuration message comprising one or more parameters for the at least one of the one or more MBMS services and have modified the teaching of 3GPP and Thyagarajan in order to improve the resource utilization efficiency (Fujishiro, [0006]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462